DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/288,693 filed on 10/07/2016, which is now PAT 10441412, which is a CON of 14/313,160 filed on 06/24/2014, which is now PAT 9585747, which is a CON of 13/755,863 filed on 01/31/2013, which is now PAT 9339379, which is a CON of 12/761,349 filed on 04/15/2010, which is now PAT 8414644, which has PRO 61/169,367 filed on 04/15/2009 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 13, page 4, line 7, deleted “at least one”.


Allowable Subject Matter
Claims 2-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 2, the prior art fails to disclose, in combination with other limitations of the 
The prior art US 2009/0240320 to Tuval et al. discloses valve suturing and implantation procedure having expandable frame with plurality of anchors at the distal end and struts at the proximal end but fails to disclose the enlarged portion/shoulder and the locking structure or guide slots and capture slot as claimed.  US 2004/0260389 to Case et al. discloses artificial valve prosthesis with improve flow dynamics having expandable frame with enlarged portion at the intermediate portion of the frame but fails to disclose plurality of anchors at the distal end and locking struts at the proximal end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771